Citation Nr: 0117831	
Decision Date: 07/05/01    Archive Date: 07/05/01	

DOCKET NO.  99-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased evaluation for tinnitus, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from September 1943 
to April 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), which denied the veteran increased 
evaluations for his service-connected bilateral hearing loss 
and tinnitus.

This case was previously before the Board and in August 2000 
it was remanded to the RO for further development.  The case 
has since been returned to the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The veteran's most recent VA findings on audiological 
evaluation show level I hearing bilaterally.

3.  The veteran's tinnitus is persistent.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, and Part 4, Diagnostic 
Code 6100 (effective prior to and after June 10, 1999).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, and Part 4, Diagnostic 
Code 6260 (effective prior to and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran sustained an 
injury to his head in September 1944 as a result of slipping 
on a moss-covered rock.  He reportedly struck the right side 
of his head on a stone and thereafter had complaints of 
persistent headaches tending to appear in the mornings.  
Tinnitus was diagnosed on his April 1946 medical examination 
for service separation.  

Service connection for a head injury with tinnitus was 
established by an RO rating decision in May 1946.  This 
disorder was rated 10 percent disabling.  

In light of the veteran's history of acoustic trauma and head 
injury in service, service connection was granted for 
bilateral hearing loss by a Board decision dated in April 
1953.  Subsequently, the RO assigned a noncompensable rating 
for bilateral hearing loss based on the results of a November 
1952 VA examination, which diagnosed perceptive deafness with 
20/20 hearing, bilaterally.

On a VA examination in April 1998, in connection with his 
claim, the veteran reported bilateral hearing loss and 
constant tinnitus, which he said has progressed since 
service.  He specifically informed his examiner that his 
tinnitus had gotten louder.  On VA audiological evaluation, 
pure tone thresholds in the veteran's right ear at the 1,000, 
2,000, 3,000 and 4,000 hertz frequencies were 15, 35, 75 and 
80 decibels, respectively, for an average of 52 decibels.  
Speech recognition in the right ear was 94 percent correct.  
Left ear pure tone thresholds at corresponding frequencies 
were 15, 25, 80 and 85 decibels for an average of 52 
decibels.  Speech recognition in the left ear was 90 percent 
correct.  The examiner noted that the veteran reported that 
he has had bilateral constant tinnitus since service, which 
distracts him from his activities of daily living.  Bilateral 
sensorineural hearing loss precipitously severe in the high 
frequencies and tinnitus of a constant nature were the 
diagnoses.

On a VA audiological evaluation in December 1999, pure tone 
thresholds in the veteran's right ear at the 1,000, 2,000, 
3,000 and 4,000 hertz frequencies were 15, 35, 80, and 80 
decibels for an average of 53 decibels.  In the left ear at 
corresponding frequencies, pure tone thresholds were 15, 30, 
80 and 75 decibels for an average of 50 decibels.  Speech 
recognition ability in the right ear was 94 percent correct 
and in the left ear 96 percent correct.  Bilateral constant 
tinnitus was noted as present.  The veteran reported that his 
tinnitus was sometimes high-pitched ringing and sometimes 
chirping or hissing.  The veteran's examiner concluded that 
in the right ear the veteran's hearing was within normal 
limits from 250 hertz through 1,000 hertz.  Mild 
sensorineural hearing loss existed at 1,500 hertz through 
2,000 hertz and severe to moderately severe sensorineural 
hearing loss was present from 3,000 hertz to 8,000 hertz.  In 
the left ear, hearing was within normal limits from 250 
through 1,000 hertz.  Mild sensorineural hearing loss existed 
at 2,000 hertz and severe sensorineural hearing loss was 
present from 3,000 through 8,000 hertz.  The examiner also 
noted that the veteran had an excellent discrimination score, 
bilaterally.  

In May 2000 the veteran submitted a report of a private ENG 
(electronystagmography) dated in January 1992.  This report 
noted that the veteran's test results revealed that he 
suffered from positional nystagmus.  Also received in May 
2000 were the uninterpreted results of a private audiological 
evaluation provided to the veteran in October 1995.  

VA outpatient treatment records compiled between January 1998 
and August 2000 include progress notes dated in March and 
August 2000 which record the veteran's complaints of problems 
with tinnitus.  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations, and 
the Board must consider all regulations, which could 
reasonably apply.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-594 (1995).  Where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  The regulations 
do not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board remanded this case in August 2000, so that the RO 
could consider evidence the veteran had submitted since the 
last supplemental statement of the case (SSOC), and obtain 
any treatment records from 1998 forward.  VA outpatient 
treatment records from January 1998 forward were received, 
and in September 2000 the veteran stated that these 
represented all his recent treatment.  A SSOC was issued in 
December 2000.  The Board finds that all development 
requested in the remand has been accomplished, satisfying 
Stegall v. West, 11 Vet. App. 268 (1998).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ _, 114 Stat. 2096 (2000).  This law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and enhances the duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Since the 
RO has obtained all identified relevant evidence and has 
informed the veteran, through the SOC and SSOCs, of the 
evidence necessary to substantiate the claims, the Board 
finds that development of the case complies with the VCAA.


A.  Bilateral Hearing Loss

At the time the veteran filed his claim for an increased 
rating for his bilateral hearing loss, evaluations of hearing 
loss ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometric tests in the frequencies 1,000, 2,000, 
3,000, and 4,000 cycles per second (hertz).  To evaluate the 
degree of disability from defective hearing, the Rating 
Schedule established 11 acuity levels designated from level I 
for essentially normal acuity, through level 11 for profound 
deafness.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110 
(1998).  

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above-noted schedular criteria for rating hearing loss 
(i.e. those that establish the 11 auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing improvement.

(A) When the pure tone thresholds at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either table VI or table VI(a), whichever 
results in a higher numeral.  Each ear 
will be evaluated separately.

(B) When pure tone thresholds is 30 
decibels or less at 1,000 hertz and 70 
decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either table VI or table 
VI(a), whichever results in the higher 
numeral.  That numeral will then be 
evaluated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

38 C.F.R. § 4.86.  Where, as here, the applicable regulations 
are changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  The RO has considered the 
veteran's claim for an increased (compensable) evaluation for 
his bilateral hearing loss disability under both the former 
and the revised criteria.  The Board will do likewise.

Here, service connection is in effect for bilateral hearing 
loss.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the Rating Schedule to the specific numeric designations 
assigned after audiological testing is completed.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board has considered the veteran's contentions that his 
bilateral hearing loss has progressively worsened and thus is 
entitled to increased compensation.  However, both the 
veteran's April 1998 and December 1999 VA audiometric 
evaluations have produced findings that are accurate 
assessments of the veteran's hearing acuity indicate that the 
veteran's hearing loss is appropriately evaluated as 
noncompensably disabling.  Here we note that the veteran's 
testing in April 1998 showed a right ear average pure tone 
threshold of 52 decibels with 94 percent speech recognition 
ability that corresponds to acuity level I.  The left ear 
average pure tone threshold in April 1998 was 52 decibels 
with 90 percent speech recognition ability, which corresponds 
to acuity level II.  See 38 C.F.R. § 4.85 Table VI (effective 
prior to and after June 10, 1999).  The Board finds that 
level II hearing when combined with level I hearing warrants 
a noncompensable rating under Diagnostic Code 6100.  See 
38 C.F.R. § 4.85, Table VII (effective prior to and after 
June 10, 1999).  

The veteran's hearing acuity as tested in December 1991 
showed right ear pure tone thresholds of 53 decibels and left 
ear pure tone thresholds of 50 decibels with speech 
recognition ability of 94 and 96 percent in the right and 
left ear, respectively.  This corresponds to acuity levels of 
I, bilaterally.  These findings reflect improvement in the 
veteran's hearing acuity since his testing in April 1998 and 
preclude the assignment of a compensable evaluation.  See 
38 C.F.R. § 4.85, Table VII (effective prior to and after 
June 10, 1999).  To be assigned a compensable schedular 
rating the average pure tone thresholds and speech 
recognition scores would have to reflect significantly 
greater hearing loss than what is evident in this case.  

B.  Tinnitus

The Board notes that tinnitus is a separately ratable 
disability and symptoms of tinnitus are, therefore, not 
considered when rating hearing loss on mechanical application 
of the Rating Schedule.  

The veteran has mentioned in the outpatient treatment records 
that his tinnitus sometimes gives him headaches.  Service 
connection is in effect for anxiety reaction manifested by 
head pains.  Headaches cannot also be considered in rating 
the tinnitus, because evaluation of the same manifestation 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2000).

Under the prior provisions of the Rating Schedule, persistent 
tinnitus, as a symptom of head injury, concussion or acoustic 
trauma, warrants a 10 percent evaluation.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (effective prior to June 10, 1999).  
Under the revised provisions recurrent tinnitus warrants a 
10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(effective June 10, 1999).  There is no other compensable 
schedular evaluation for tinnitus.  

In this case, the evidence reflects the veteran does have 
constant or persistent tinnitus as a result of a head injury.  
The Board finds that the evidence supports the 10 percent 
rating assigned under Diagnostic Code 6260.  Neither version 
of the Rating Schedule authorizes a schedular rating higher 
than 10 percent for tinnitus.  

The veteran argues that Diagnostic Code 6260 is ambiguous, 
and that a 10 percent rating should be awarded for each ear, 
as his tinnitus is bilateral.  Such ambiguity, he argues, 
must be resolved in his favor, citing Ryan v. West, 13 Vet. 
App. 151, 157 (1999).  Ryan is inapposite because it finds 
that ambiguous language in a statute is insufficient to 
overcome a "deeply rooted presumption" against legislative 
retroactivity.  Here there is no such presumption.  None of 
the diseases of the ear addressed under 38 C.F.R. § 4.87 
(Diagnostic Codes 6200-6260) is rated differently depending 
on unilateral versus bilateral involvement, with the 
exception of Diagnostic Code 6207 for loss of one or both 
auricles (the external, visible portion of the ear).  This 
exception is consistent with the treatment of facial 
disfigurement under Diagnostic Code 7800, which specifically 
includes deformity of the auricles.  That Code recognizes the 
greater impairment of bilateral disfigurement (for 50 percent 
rating, disfigurement must be "exceptionally repugnant" if 
unilateral, "marked or repugnant" if bilateral).  
Diagnostic Code 6207 reflects this rating judgment, assigning 
a 30 percent rating for loss of one auricle, but a 50 percent 
rating for loss of both.  The other Diagnostic Codes under 
§ 4.87, however, including 6260 for tinnitus, do not make 
this distinction.  The conclusion to be drawn from this 
rating scheme is that tinnitus is equally disabling whether 
in one or both ears.  The Board concludes that, absent 
specific instruction in the rating schedule, the 10 percent 
rating for tinnitus applies whether the tinnitus is perceived 
in one or both ears.


Other Considerations

38 C.F.R. § 3.321(b) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the Rating Schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extraschedular evaluation will be assigned.  

This case does not involve, nor is there claimed, an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extraschedular rating, is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1997).

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is so evenly balanced as 
to warrant its application.  


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  

Entitlement to an increased evaluation for tinnitus is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

